Title: To James Madison from George Hay, 11 August 1823
From: Hay, George
To: Madison, James


        
          Dear Sir
          Washington. (Monday) 11. Aug. 1823.
        
        Whatever may be the merits of the remarks, contained in the inclosed, the Subject, you will admit, is intitled to your most serious consideration. If you should think proper to communicate to me the result of that consideration, I shall hold myself bound to make no other use of your letter, or rather of your name, than you shall yourself prescribe.
        You will recollect that this is the first occasion, on which I have taken the liberty to address you, for the purpose of obtaining a knowledge of your opinion, on any point, which I had undertaken publicly to discuss. The very great importance of the Subject, discussed in the inclosed will I hope be deemed, by you, a Sufficient excuse for the present communication. I am, with sentiments of the highest respect yr. mo: ob. St.
        
          Geo: Hay
        
      